FILED
                              NOT FOR PUBLICATION                           JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RUBEN OSCAR RIVERA; SONIA                        No. 12-70161
RIVERA,
                                                 Agency Nos.         A099-417-832
               Petitioners,                                          A099-417-833

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Ruben Oscar Rivera and Sonia Rivera, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings based on ineffective assistance of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, and review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where they failed to establish prejudice arising from any alleged ineffective

assistance by their former counsel. See id. at 793-94 (“[P]rejudice results when the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings.” (emphasis in original) (internal quotation marks omitted)); see

also Lara-Torres v. Ashcroft, 383 F.3d 968, 973-74 (9th Cir. 2004), amended by

404 F.3d 1105 (9th Cir. 2005) (order).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70161